Title: To Thomas Jefferson from J. Phillipe Reibelt, 7 February 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     [on or before 7 Feb. 1805]
                  
                  J’ai l’honneur, de Vous presenter çijoint Les epreuves de la fonderie, que la Maison de Paris possede a Strasbourg—et Vous prier, de vouloir bien leurs assigner une place a Votre Bibliotheque. 
                  Penetrè du plus profond respect. Le Depot Americ. General de Levrault, Schoell et Comp. Impr. Libraires a Paris
                  
                     Reibelt 
                     
                  
               